Per Curiam.—
We make this rule absolute on the ground that the execution was wholly irregular, in this, that it was issued against one of the properties only. Judgment on the scire facias had been entered, which judgment was in effect that the plaintiff should have execution of all the properties in the writ mentioned. An execution which does not follow the judgment is irregular.
We do not determine a question mooted at the bar, how far, or under what circumstances, the plaintiff might have directed the sheriff to sell one of the properties only, had they all been set forth in the writ. The point before us is only adjudicated.
Rule absolute.